            Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 1 of 6


     Perry J. Narancic, SBN 206820
1
     LEXANALYTICA, PC
2    2225 E. Bayshore Road, Suite 200
     Palo Alto, CA 94303
3    www.lexanalytica.com
     pjn@lexnalytica.com
4    Tel: 650-655-2800
5
     Attorneys for Plaintiff
6    MARKETO, INC.

7

8

9

10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA
12

13   MARKETO, INC.,                                          CASE NO.
14                                  Plaintiff,
15          v.                                               COMPLAINT FOR TRADEMARK
                                                             INFRINGEMENT, UNFAIR
16                                                           COMPETITION, FALSE
     JOHN DOE,                                               DESIGNATION OF ORIGIN, FALSE
17                                                           ADVERTISING, PASSING OFF, AND
                                   Defendant.                UNFAIR COMPETITION
18

19

20
            Plaintiff Marketo, Inc. (“Marketo”), for its Complaint against Defendant John Doe
21
     (“Defendant”), alleges as follows:
22
                                           NATURE OF THE ACTION
23
            1.      This is a civil action for damages and injunctive relief arising out of Defendant’s
24
     trademark infringement, unfair competition, false designation of origin, false advertising, passing
25
     off, and unjust enrichment under federal state and common law as a result of Defendant’s wrongful
26
     acts, including willful infringement of Plaintiff’s rights in the trademark “MARKETO.”
27

28
                                                      1
     COMPLAINT
             Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 2 of 6



1                                                      PARTIES

2
            2.      Plaintiff Marketo, Inc. (“Marketo”) is a company organized under the laws of the
3
     State of Delaware with its principal place of business in San Mateo, California.
4
            3.      Upon information and belief, Defendant John Doe is an individual whose name and
5
     address of residence is unknown.
6
                                           JURISDICTION AND VENUE
7
            4.      This Court has federal question jurisdiction of this action under 15 U.S.C. § 1121,
8
     28 U.S.C. §§ 1331, and 1338(a) and (b), because this action alleges violations of federal statutes,
9
     including the Lanham Act (15 U.S.C. § 1114 and 1125(a)). The Court has supplemental
10
     jurisdiction over the remaining claims under 29 U.S.C. § 1367.
11
            5.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), because a substantial
12
     part of the events giving rise to the claims raised in this lawsuit occurred in this District, and the
13
     Defendants may reside in this District.
14
                                     INTRADISTRICT ASSIGNMENT
15
            6.       This is an Intellectual Property action appropriate for district-wide assignment
16
     under Civ. L.R. 3-2(c).
17
                                             GENERAL ALLEGATIONS
18
                      MARKETO’S ACTIVITIES AND PROPRIETARY RIGHTS
19
            7.      Marketo is a software company that was founded in 2006. Marketo is focused on
20
     account-based marketing, including email, mobile, social, digital ads, web management, and
21
     analytics.
22
            8.      On November 16, 2006, Marketo applied for the “Marketo” word mark. Since that
23
     time, Marketo has been granted two registrations for the “Marketo” mark – U.S. Registration Nos.
24
     3,369,973 and 4,331,015 (collectively “MARKETO Marks”), which are attached hereto as
25
     Exhibits A and B, respectively.
26
            9.      Marketo has used the MARKETO Marks continuously in commerce since 2006, as
27
     they relate to its business and products.
28
                                                        2
     COMPLAINT
             Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 3 of 6



1
                                    DEFENDANT’S WRONGFUL ACTS
2
              10.   Defendant is using without authorization the MARKETO Marks, or a confusingly
3
     similar variations thereof, in commerce to identify email templates that the Defendant is apparently
4
     selling. Specifically, Defendant is using the MARKETO Marks to sell email templates that are
5
     downloadable from the Internet. Exhibit C is a true and correct copy of Defendant’s unlawful use
6
     of the MARKETO Marks. As seen in Exhibit C, the email templates are being sold as being from
7
     or associated with Marketo, as the MARKETO Marks are prominently used. Marketo has no
8
     knowledge of this Defendant and has not authorized this sale.
9
            11.     Defendant is using the MARKETO Marks on https://omgdownload.com (“OMG
10
     Domain”). On or about September 12, 2018, Marketo reached out to the domain name registrar
11
     for OMG Domain, Namecheap, Inc., regarding Defendant’s unlawful actions. Marketo asked that
12
     Exhibit C be taken down.
13
            12.     Unfortunately, on or about September 14, 2018, Namecheap, Inc. responded that
14
     because Marketo’s complaint dealt with a trademark matter, it would not take out down the
15
     information. Namecheap, Inc. also stated that it would pass on any information to the registered
16
     owner, but would not identify the owner or take other action.
17
            13.     Marketo has been unable to locate the true name of Defendant. Having exhausted
18
     all other options to resolve this matter, Marketo is filing this lawsuit.
19
                                            FIRST CLAIM FOR RELIEF
20
                         Federal Trademark Infringement (Violation of 15 U.S.C. § 1114)
21
            14.     Marketo refers to and incorporates herein by reference paragraphs 1-13.
22
            15.     Marketo is the owner of the MARKETO Marks.
23
            16.     The unauthorized appropriation and use by the Defendant in commerce of the
24
     MARKETO Marks in connection with advertising and online use is likely to cause confusion,
25
     mistake, or deception and thus infringes Marketo’s rights in its federally registered marks under 15
26
     U.S.C. § 1114. Defendant’s actions have been carried out in willful disregard of Marketo’s rights
27
     in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
28
                                                        3
     COMPLAINT
             Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 4 of 6



1           17.      Defendant’s unlawful acts dilute the value of the MARKETO Marks and constitute

2    trademark infringement in violation of 15 U.S.C. §1114.

3           18.      Upon information and belief, Defendant’s conduct as described above has been

4    willful and in total disregard for Marketo’s rights.

5           19.      Marketo’s business has been, and absent injunctive relief will continue to be,

6    irreparably harmed by Defendant’s aforesaid actions, and has further suffered monetary damages

7    in an amount to be determined at trial.

8           20.      Marketo has no adequate remedy at law without an injunction.

9

10                                        SECOND CLAIM FOR RELIEF

11                Federal Unfair Competition, False Designation of Origin, Passing Off, and False

12                             Advertising (Violation of 15 U.S.C. § 1125(a))

13          21.      Marketo refers to and incorporates herein by reference paragraphs 1-20.

14          22.      Marketo is the owner of the MARKETO Marks. Marketo has used the MARKETO

15   Marks since 2006 to identify its services and products in California, in the United States, and

16   worldwide. The general public recognizes the MARKETO Marks as designating Marketo as the

17   source of services and/or goods.

18          23.      Defendant’s use of the MARKETO Marks constitutes a false designation of origin

19   and/or false or misleading description or representation of fact that is likely to cause confusion, to

20   cause mistake, or to deceive as to (a) the affiliation, connection, or association of Defendant with

21   Marketo and/or (b) the origin, sponsorship, or approval of Defendant’s goods, services, or

22   commercial activities by Marketo. For example, customers looking for email templates by

23   Marketo are likely to be confused as to whether the products offered by John Doe are Marketo

24   products.

25          24.      Defendant’s wrongful activities have caused Marketo irreparable harm. Marketo is

26   informed and believes that unless said conduct is enjoined by this Court, Defendant will continue

27   to expand those activities to the continued and irreparable injury of Marketo. This injury includes

28   a reduction in the distinctiveness of the MARKETO Marks and injury to Marketo’s reputation that
                                                    4
     COMPLAINT
             Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 5 of 6



1    cannot be remedied through damages, and Marketo has no adequate remedy at law. Marketo is

2    entitled to preliminary and permanent injunctions pursuant to 15 I.S.C. § 1116 restraining and

3    enjoining Defendant from using in commerce the MARKETO Marks.

4           25.     Pursuant to 15 U.S.C. § 1117, Marketo is also entitled to recover: (i) Defendant’s

5    profits, (ii) Marketo’s ascertainable damages, and (iii) Marketo’s costs of suit. Defendant’s willful

6    use of the MARKETO Marks without excuse or justification renders this an exceptional case and

7    entitles Marketo to its reasonable attorney fees.

8                                          THIRD CLAIM FOR RELIEF

9                              Unfair Competition (Cal. Bus. & Prof. Code § 17200)

10          26.     Marketo refers to and incorporates herein by reference paragraphs 1-25.

11          27.     Defendant’s acts, as alleged above, constitute unlawful and/or unfair business

12   practices in violation of California Unfair Competition Law (“UCL”), California Bus. & Prof.

13   Code §§ 17200 et seq.

14          28.     Defendant’s acts are unlawful and/or unfair under the UCL because Defendant’s

15   actual and intended use of the MARKETO Marks in California is likely to cause consumers as to

16   the source, origin, or affiliation of Marketo’s services, to dilute the distinctiveness of Marketo’s

17   MARKETO Marks, and/or tarnish the image of the MARKETO Marks.

18          29.     Defendant’s acts of unfair competition in the State of California have caused

19   Marketo irreparable injury. Marketo is informed and believes that unless said conduct is enjoined

20   by this Court, Marketo will continue and expand those activities to the continued and irreparable

21   injury to Marketo. This injury includes a reduction in the distinctiveness of the MARKETO Marks

22   and injury to Marketo’s reputation that cannot be remedied through damages, and Marketo has no

23   adequate remedy at law. Marketo is entitled to preliminary and permanent injunctions restraining

24   and enjoining Defendant from using in commerce the MARKETO Marks.

25          30.     As a direct and proximate result of Defendant’s statutory unfair competition,

26   Marketo has been unjustly enriched in an amount to be determined at trial.

27

28
                                                         5
     COMPLAINT
           Case 3:18-cv-06792-JSC Document 1 Filed 11/08/18 Page 6 of 6



1

2                                               JURY DEMAND

3          Marketo demands a jury trial on all issues so triable.

4                                           PRAYER FOR RELIEF

5          WHEREFORE, Marketo prays for relief as follows:

6          A.     Preliminary and permanent injunctions restraining and enjoining Defendant from

7    using in commerce the MARKETO Marks;

8          B.     An award to Marketo of its ascertainable damages, costs and attorneys’ fees;

9          C.     An award to Marketo of the Defendant’s profits attributable to Defendant’s

10   unauthorized use of the MARKETO Marks;

11         D.     An award such other and further relief as this Court deems just and proper.

12

13   Dated: November 8, 2018                                  Respectfully submitted,
14

15                                                             /s/ Perry J. Narancic

16                                                            Perry J. Narancic
                                                              LEXANALYTICA, PC
17

18                                                            Attorney for Plaintiff
                                                              Marketo, Inc.
19

20

21

22

23

24

25

26
27

28
                                                     6
     COMPLAINT
